               Case 1:21-cv-00453-N/A Document 1                                        Filed 08/19/21              Page 1 of 3Form 1-1

UNITED STATES COURT OF INTERNATIONAL TRADE                                                                           FORM 1

  Neo Chemicals & Oxides, LLC

                                              Plaintiff,                                       SUMMONS
            v.                                                                                 Court No. 21-00453

  UNITED STATES,
                                                Defendant.

TO:        The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                       /s/ Mario Toscano
                                                       Clerk of the Court


                                                                      PROTEST
 Port(s) of                                                                      Center (if known):     CEE001 - Pharmaceuticals, Health and
 Entry:
                 1910                                                                                   Chemicals


 Protest         See Attached Schedule A                                         Date Protest Filed:    See Attached Schedule A
 Number:
 Importer:       Neo Chemicals & Oxides, LLC                                     Date Protest Denied:
                                                                                                         See Attached Schedule A
                     mixed oxide products classified in headings 3815 and 2846
 Category of         of the Harmonized Tariff Schedule of the United States
 Merchandise:

                                     ENTRIES INVOLVED IN ABOVE PROTEST
       Entry                    Date of                    Date of                   Entry                   Date of                Date of
      Number                     Entry                   Liquidation                Number                    Entry               Liquidation
See Attached Schedule A




                                                                                    Michael E. Murphy, Sidley Austin LLP
                                                                                    1501 K Street, N.W.
                                                                                    Washington, D.C. 20005
                                                                                    (202) 736-8016
                                                                                   Name, Address, Telephone Number
                                                                                   and E-mail Address of Plaintiff's Attorney
             Case 1:21-cv-00453-N/A Document 1                             Filed 08/19/21           Page 2 of 3Form 1-2

                              CONTESTED ADMINISTRATIVE DECISION
                                          Appraised Value of Merchandise
                                                Statutory Basis                               Statement of Value
                                 19 U.S.C. § 1401a(b)                                 Value stated on the
  Appraised:                                                                          middleman’s invoice to the
                                                                                      importer

                                 19 U.S.C. § 1401a(b)                  Value based on an earlier
  Protest Claim:                                                       sale for export (the price
                                                                       stated on the
                                                                       manufacturer’s invoice to
                                                                       the middleman)
                                           Classification, Rate or Amount
                                                Assessed                                       Protest Claim

     Merchandise           Tariff Classification                Rate             Tariff Classification                 Rate




                                              Other
  State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:


  The issue which was common to all such denied protests:
   Plaintiff provided documentation to CBP indicating that the appropriate transaction value is based on the price the middleman
   paid the manufacturer for the imported merchandise (the 'first sale' value). CBP has denied the first sale claims.


Every denied protest included in this civil action was filed by the same above-named importer, or person authorized under
19 U.S.C. § 1514(c)(2). The category of merchandise specified above was involved in each entry of merchandise included
in every such denied protest. The issue or issues stated above were common to all such denied protests. All such protests
were filed and denied as prescribed by law. All liquidated duties, charges or exactions have been paid.
                                                                                          Digitally signed by Michael E. Murphy
                                                  Michael E. Murphy Date: 2021.08.19 13:27:22 -04'00'
                                                  ______________________________________________
                                                                       Signature of Plaintiff's Attorney
                                                  August 19, 2021
                                                  __________________________________________________________
                                                                        Date
                  Case 1:21-cv-00453-N/A Document 1             Filed 08/19/21     Page 3 of 3Form 1-3


                                          SCHEDULE OF PROTESTS
       1910
       _________________________
       Center (if known)


 Protest               Date Protest   Date Protest   Entry              Date of         Date of         Port
 Number                Filed          Denied         Number             Entry           Liquidation     Code

 See Attached
 Schedule A




(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017; June 22, 2021, eff. July 26, 2021.)
